Citation Nr: 0217155	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  94-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
myocardial infarction with post-operative repair of a left 
ventriculo-right atrial fistula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by 
the Huntington, West Virginia RO that granted service 
connection for myocardial infarction with post-operative 
repair of a left ventriculo-right atrial fistula and 
assigned a 30 percent evaluation, effective May 21, 1991.  
In February 1994, the veteran expressed disagreement with 
the assigned evaluation.  The RO issued a statement of the 
case in May 1994 and, later that same month, the veteran 
filed a substantive appeal.  

In February 2000, the Board remanded the claim on appeal to 
the RO for additional development.  After accomplishing the 
additional development, the RO continued the denial of the 
claim; hence, it has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Since May 1991, the veteran's service-connected 
myocardial infarction with post-operative repair of a left 
ventriculo-right atrial fistula has been manifested by no 
more than a history of substantiated anginal attacks, with 
ordinary manual labor feasible.

2.  Since May 1991, the veteran's service-connected 
myocardial infarction with post-operative repair of a left 
ventriculo-right atrial fistula has been manifested by no 
more than a workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy, 
or dilatation on electro-cardiogram, echocardiogram, or X-
ray.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected myocardial infarction with post-
operative repair of a left ventriculo-right atrial fistula 
have not been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7006 (1997); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, 4.7, 4.104, Diagnostic 
Code 7006 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  

As evidenced by the May 1994 statement of the case and the 
April 1996, May 1997, August 1997, November 1998 and August 
2002 supplemental statements of the case (SSOC), the veteran 
has been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, he has been provided notice of the 
information and evidence necessary to substantiate the claim 
and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether he or the 
VA would be responsible for obtaining relevant evidence.  
For example, in a November 1998 SSOC, the veteran was 
notified that the VA, on its own, had obtained relevant 
medical evidence from the Social Security Administration.  
In a letter to the veteran dated in March 2000, he was asked 
to submit the complete name and addresses of his private 
examiners and authorization for the VA to obtain the 
requested materials.  The veteran did so later that same 
month, submitting releases for Memorial Hospital, Dr. 
Thakkar and the Huntington VA Medical Center (VAMC).  The RO 
received the specified treatment records from Memorial 
Hospital (which included treatment records from Dr. 
Thakkar), but the request for treatment records sent 
directly to Dr. Thakkar was returned for insufficient 
address.  The veteran was notified of this insufficiency, 
and was given 30 days to submit the medical evidence 
directly; the veteran did not respond to this letter.  In an 
August 2002 SSOC, the veteran was notified that the VA, on 
its own, had obtained relevant medical evidence from the 
Huntington VAMC.  The veteran was again informed that the RO 
had received treatment records from Memorial Hospital, which 
included treatment records from Dr. Thakkar; however, the 
request for treatment records sent directly to Dr. Thakkar 
had been returned as undeliverable and the veteran had not 
responded to the RO's request for a better address.  Hence, 
the duty to notify the veteran of what evidence would be 
obtained by whom has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

Furthermore, all necessary development has been 
accomplished.  The veteran has undergone VA examinations in 
connection with his claim.  Moreover, as indicated above, it 
appears that all existing, pertinent evidence identified by 
the veteran as relative to his claim has been obtained and 
associated with the claims file, and there is otherwise no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
claim that is available but absent from the record.  

Under these circumstances, the Board finds that the claim is 
ready to be considered on the merits.

Factual Background

The veteran served on active duty from December 1965 to 
December 1967.

The veteran submitted a claim to reopen his previously 
denied claim for service connection for a heart disability 
in May 1991.  He submitted evidence that shows that he was 
diagnosed with congenital heart disease in July 1968 and 
underwent surgical correction of a left ventriculo-right 
atrial fistula in November 1970.

The evidence of record also notes that the veteran was 
admitted to Charleston Area Medical Center, Memorial 
Division, in April 1992 for complaints of left-sided chest 
pain for one minute with diaphoresis, shortness of breath 
and a syncopal episode.  He had a normal Thallium stress 
test and EKG.  His echocardiogram showed his past surgical 
repair and some question of mitral valve prolapse.  
Discharge diagnosis was chest pain, myocardial infarction 
ruled out, probable musculoskeletal pain.

A May 1992 VA treatment record notes the veteran's 
complaints of one episode of chest pain two weeks earlier.  
A May 1993 VA treatment record notes that the veteran passed 
out when blood was drawn.  The examiner stated that the 
veteran's coronary artery disease was asymptomatic.  

An August 1993 VA examination report notes that the 
veteran's last complaint of chest discomfort was in 1993.  
Diagnoses included: history of congenital heart disease with 
probable ventricular septal defect, post repair; and acute 
myocardial infarction, per history provided by veteran.

A December 1993 VA cardiac stress test was positive for ECG 
evidence of inducible ischemia at low levels of myocardial 
stress.  The stress test was terminated due to the veteran's 
complaints of leg pain; the veteran had no complaints of 
angina during the test, and he had a normal blood pressure 
in response to the test. 

Upon reviewing the evidence of record in October 1993, the 
RO granted service connection for myocardial infarction with 
post-operative repair of a left ventriculo-right atrial 
fistula and assigned a 30 percent evaluation, effective May 
21, 1991.  The veteran appealed this decision.

A February 1994 VA treatment record notes the veteran's 
complaint that his heart fluttered sometimes.  The veteran 
denied chest pain and reported that he had not used 
Nitroglycerin since his last visit.  The examiner stated 
that Holter monitor in December 1993 noted no significant 
arrhythmia. 

A March 1996 VA examination report notes the veteran's 
complaints of occasional chest pain since 1970.  The veteran 
was nonspecific about how often he had chest pain, or what 
precipitated his chest pain.  He indicated that he had some 
shortness of breath and weakness associated with the chest 
pain.  The veteran also reported passing out two or there 
times in the last three years; on one occasion he was 
hospitalized and told that he had suffered a light heart 
attack.  Examination of the heart revealed regular rate and 
rhythm.  No murmurs, rubs, gallops, or clicks were noted.  
Electrocardiogram showed left ventricle hypertrophy.  
Otherwise, there was normal sinus rhythm and no evidence of 
Q wave myocardial infarction.  Assessment was ischemic heart 
disease as evidenced by an abnormal stress test in December 
1993.  The examiner stated that the veteran had "[a]ngina, 
with at least moderate exertion from [his] history as best 
as I can tell."

In May 1997, the veteran was awarded benefits from the 
Social Security Administration (SSA).  SSA rated the veteran 
as disabled since August 1992, with ischemic heart disease 
with atypical angina noted as his primary disability.  The 
medical records relied upon by SSA in its May 1997 
determination include records previously considered by the 
RO, as noted above.  In addition, a February 1997 letter 
from Alberto C. Lee, M.D., notes the veteran's complaints of 
shortness of breath and chest pain, aggravated by physical 
exertion, since 1990.  The veteran denied hemoptysis or 
weight loss.  He reported taking Nitroglycerin, with some 
success.

An April 1998 VA examination report notes the veteran's 
history of coronary artery disease.  The veteran reported 
being on oral medication for two years, which has helped 
with his chest pain.  He further reported using 
nitroglycerin on two or three occasions in the past year, 
and only once to resolve chest pain.  He denied having any 
chest pain in the past year.  The veteran complained of 
shortness of breath with exertion; specifically, the veteran 
complained of exertional dyspnea after walking uphill for 50 
to 75 feet or walking on level ground for 500 feet.  The 
examiner opined that this walking was equivalent to 2.5 
METs.  No exercise stress test was completed.  
Cardiovascular examination revealed an irregular rate due to 
what sounds to be a sinus arrhythmia.  There was no cardiac 
murmur.  Electrocardiogram showed sinus arrhythmia and no 
other significant findings.  Diagnoses included 
arteriosclerotic coronary artery disease with stable angina 
and exertional dyspnea.

An August 1998 VA examination report notes the veteran's 
complaints of exertional fatigue over the past few years, 
which had worsened in the past year.  Stress test was 
terminated after 6 minutes, 24 seconds because of fatigue 
and dyspnea.  The veteran reached 86% of his estimated 
maximum predicted heart rate.  Maximum workload was 7 METs.  
Thoracic echocardiogram suggested a septal defect.  
Therefore, the veteran underwent transesophageal 
echocardiogram, and the results were essentially normal.  
Overall left ventricular function was estimated to be normal 
at 50 to 55%.  Mild mitral valve regurgitation was noted.  
Assessment included atherosclerotic coronary artery disease 
with crescendo angina.  The examiner noted the veteran's 
April 1998 estimated METs of 2.5, and opined that "the 
estimated METs usually differs widely from the METs that is 
achieved through stress test evaluation."

By letter dated in March 2000, the veteran was asked to 
indicate where he received treatment for his cardiovascular 
symptoms since April 1995.  Later that same month, the 
veteran indicated that he received treatment from the 
Huntington VA Medical Center, Dr. Thakkar and Memorial 
Hospital in Charleston in November and December 1999; the 
veteran submitted releases for the same.

Private treatment records dated in 1999 note that the 
veteran underwent cardiac evaluation on several occasions.  
The veteran saw Dr. Thakkar in November 1999 with complaints 
of chest pain off and on.  Stress test was positive for 
ischemia.  The veteran had occasional dizziness and no 
syncope.  Examination revealed no murmurs, carotid bruit, or 
leg edema.  Carotid upstroke and distal pulses were good.  
The veteran under went an elective heart catheterization, 
left ventriculogram and selective coronary angiograms at 
Charleston Area Medical Center, Memorial Division, the 
following day; no interventional measures were taken.  
Impression was normal left-sided hemodynamics, normal left 
ventricle and mild coronary artery disease.

A May 2000 VA cardiology examination report notes that the 
veteran rarely had chest pain.  His shortness of breath was 
attributed to chronic obstructive pulmonary disease.  
Examination of the heart revealed "split S1" versus S1 plus 
click, normal S2, no gallops, and no systolic or diastolic 
murmurs.  Impression included minimal coronary artery 
disease.  A June 2000 addendum notes that the examiner 
reviewed the veteran's medical records.  The examiner stated 
that the veteran "had a total repair of his congenital 
cardiac lesion which would not produce physical limitations 
post repair.  His coronary artery disease is mild (as stated 
by the [November 1999] angiographer) and not related to his 
congenital lesion.  He has excellent ejection capacity of 
the myocardium at 60%."  

A December 2000 VA outpatient treatment record notes that 
the veteran had no complaints of chest pain or angina since 
a November 1999 angioplasty.  The veteran complained that he 
got short of breath easily with exertion, but denied any 
associated chest pain and the examiner noted the veteran's 
history of chronic obstructive pulmonary disease.  
Examination of the heart was within normal limits.  The 
veteran was advised to quit smoking and return to the clinic 
in four months.  

A May 2002 VA examination report notes the veteran's history 
of myocardial infarction in 1990.  The veteran reported that 
he had no chest pain during the past year and a half.  He 
stated that he carried Nitroglycerin, but had not used any 
for over a year.  The veteran complained of shortness of 
breath when walking 100 yards on flat land or 15 yards up an 
incline.  He indicated that his breathing or shortness of 
breath stopped him prior to his chest pain.  In addition, 
the veteran complained of dizziness when standing up 
quickly.  He stated that he had no syncope in the past 5 
years.  He never had endocarditis, pericarditis, congestive 
heart failure or acute, traumatic heart disease.  The 
veteran did not have hyperthyroid heart disease.  Upon 
examination, the veteran was noted to be well developed, 
well nourished and in no acute distress.  Examination of the 
heart revealed no gallop, murmur, or rub.  The pulmonic 
second sound might have been slightly increased.  The 
examiner stated that the veteran: 

underwent a closure of a left ventricle 
to right atrial fistula tract on 11-20-
70.  There were no postoperative 
complications.  He subsequently worked 
doing janitorial jobs, was a truck 
driver, [and] worked on construction of 
highways.  . . . [Impression included 
c]oronary artery disease, mild with a 
cardiac catheterization revealing no 
stenosis greater than 40% . . . .

The examiner noted that the veteran stopped his April 2002 
exercise stress test because of shortness of breath.  The 
stress test revealed a maximum workload of 2.8 METs and no 
chest discomfort with exercise.  EKG exercise showed ST 
changes consistent with ischemia and normal hemodynamic in 
heart rate and blood pressure.  The examiner stated that 
because of the suboptimal results, the reliability of the 
test was questioned.  The veteran underwent a repeat 
exercise stress test in June 2002.  The examiner stated that 
this was a normal study.  ECG showed no ischemia or 
infarction.  The veteran had no chest discomfort with 
exercise.  Functional capacity was appropriate for age.  
Maximum workload was 10.4 METs.  Nuclear rest and stress 
images revealed no ischemia, infarction, ejection fraction 
of 50 percent and no wall motion abnormalities.  The 
examiner stated that the veteran's:

primary problem with his shortness of 
breath is related to his chronic 
cigarette smoking and obstructive lung 
disease. . . . His coronary artery 
disease, although mild, is related to 
his strong family history and his long 
large consumption of cigarettes and is 
not likely the result of his previous 
congenital heart lesion.  

From his cardiac disease, he could 
perform moderate manual labor, but he is 
limited because of his pulmonary 
condition.  He currently has not had any 
angina for six months and therefore does 
not have either stable angina or 
unstable angina.

His EKG on 05-09-02 was interpreted as 
sinus bradycardia with marked sinus 
arrhythmia.  Otherwise normal ECG. 

The record does not reflect any evidence 
of a documented myocardial infarction.  
There is no congestive heart failure or 
angina on moderate exertion. 

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski , 1 Vet. App. 
589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Prior to January 12, 1998, infarction of the myocardium was 
rated as arteriosclerotic heart disease under Diagnostic 
Code 7005.  See 38 C.F.R. § 4.104, Diagnostic Code 7006 
(1997).  Under Diagnostic Code 7005, as in effect prior to 
January 12, 1998, a 100 percent evaluation is warranted 
during and for 6 months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.; or after 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation is warranted following typical history of acute 
coronary occlusion or thrombosis as above, or with history 
of substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 30 percent evaluation is 
warranted following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal 
attacks, ordinary manual labor feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

On January 12, 1998, the rating criteria for diseases of the 
heart, including myocardial infarction, were revised.  The 
revised rating criteria provides that for myocardial 
infarction (Diagnostic Code 7006), a 100 percent evaluation 
is warranted during and for three months following 
myocardial infarction, documented by laboratory tests.  
Thereafter, a 100 percent evaluation is warranted with 
history of documented myocardial infarction, resulting in: 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent evaluation 
is warranted for more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
A 30 percent evaluation is warranted for workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic 
Code 7006 (effective January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was 
to be applied.  In this regard, the General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board, however, must 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the 
revised criteria may be no earlier than the date of the 
change.  As such, VA must consider the claim pursuant to the 
both criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  As the RO has considered the claim 
under the former and revised criteria in the August 2002 
supplemental statement of the case, there is no due process 
bar in the Board doing likewise, and applying the more 
favorable result.  

Applying the former criteria, the Board finds that there is 
no persuasive evidence that shows that the veteran's 
service-connected heart disability was manifested by a 
history of acute coronary occlusion or thrombosis, or a 
history of substantiated repeated anginal attacks with more 
than light manual labor not feasible.  The medical evidence 
includes no findings of coronary occlusion or thrombosis.  
Since 1991, actual findings of cardiac angina have been 
rare; on several occasions the veteran denied chest pain or 
the examiner attributed the veteran's complaints of chest 
pain to musculoskeletal causes.  Furthermore, there is no 
evidence that more than light manual labor is not feasible.  
The May 2000 VA examiner noted that, following surgical 
repair, the veteran's heart caused no physical limitations.  
The May 2002 VA examiner stated that, considering only the 
veteran's heart disability, moderate manual labor was 
possible; the veteran was mainly limited by his nonservice-
connected pulmonary disorder.  Therefore, more than a 30 
percent rating under the former criteria is not warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

With respect to the revised rating criteria, the Board notes 
that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change, or January 12, 1998.  With that in 
mind, medical evidence does not demonstrate that the 
veteran's service-connected heart disability resulted in 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, so as to warrant 
assignment of the next higher, 60 percent, evaluation under 
the revised criteria.

The objective medical findings include no evidence of 
congestive heart failure.  In fact, the May 2002 VA examiner 
stated that the veteran has never had congestive heart 
failure.  Additionally, there is no evidence of left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  An August 1998 VA examination report notes that 
left ventricular function was normal at 50-55 percent; a 
November 1999 private treatment record notes a normal left 
ventricle; and a June 2000 VA stress test notes that 
ejection capacity was "excellent" at 60 percent.  The Board 
recognizes that a June 2002 VA stress test notes an ejection 
fraction of 50 percent.  However, there was no evidence of 
left ventricular dysfunction; both wall motion and ECG were 
normal.  Additionally, the veteran had a normal stress test 
in April 1992; maximum workload was 7 METs on VA examination 
in August 1998; and maximum workload was 10.4 METs on VA 
examination in June 2002.  The Board recognizes that an 
April 1998 VA examination notes an equivalent maximum 
workload of 2.5 METs and an April 2002 VA stress test notes 
a maximum workload of 2.8 METs.  The Board finds these 
stress tests invalid for rating purposes.  With regard to 
the April 1998 findings, the Board notes that no stress test 
was conducted; the findings are merely "equivalent" 
findings.  The August 1998 VA examiner stated that these 
estimated METs usually differs widely from the METs that is 
achieved through an actual stress test evaluation.  With 
regard to the April 2002 findings, the Board notes that the 
May 2002 VA examiner found these results to be "suboptimal" 
and therefore another stress test was ordered.  Therefore, 
the Board finds that the veteran's cardiac impairment does 
not exceed that for a 30 percent evaluation at any time 
since May 1991 under the new rating criteria.  Consequently, 
the Board finds that an increased rating is not warranted 
under the new criteria.  38 C.F.R. § 4.104, Code 7006 
(2002).

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating higher than 30 percent for the veteran's 
service-connected heart disability are not met, under either 
the former or revised regulations.  The Board also has 
considered whether the veteran is entitled to "staged" 
rating for his heart disability, as prescribed by Fenderson.  
However, at no time since the effective date of the grant of 
service connection does the evidence show entitlement to a 
rating higher than the rating assigned.  The rating 
described above reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for a higher initial rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

An initial rating in excess of 30 percent for myocardial 
infarction with post-operative repair of a left ventriculo-
right atrial fistula is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

